■ — -Appeal from judgment which dismissed plaintiff’s complaint on the merits as to Harry and Lena Granee, and without prejudice as to Paul H. Granee. The action was brought to recover upon a written instrument as follows:
“ Jan. 7, 1935.
“ One day after date I promise to pay to the order of David C. Jayne Three hundred dollars at death of (David Jayne) note is due and payable to Paul H. Granee, undertaker, Ithaca, N. Y., to defray funeral expenses).
“ Value received,. Intrusted to
“ HARRY GRANGE “ LENA GRANGE
“ Newfield, N. Y.”
Defendants who signed the instrument were the father and mother of defendant Paul H. Granee, the undertaker. David C. Jayne died January 19, 1938, at the home of strangers who had knowledge of this instrument. The $300 mentioned in the instrument, has been paid to the undertaker, Paul H. Granee. In accordance with the request of Jayne an undertaker other than Granee was “ ordered ” to take charge of the funeral, and did so. There is no proof upon the subject as to whether Granee, the undertaker, was not able and willing to take charge of the funeral. Judgment unanimously affirmed, with costs.